Exhibit 10.3
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (the “Agreement”) is made and entered into as
of July 26, 2011 by and among Ante5, Inc., a Delaware corporation (the
“Company”), and the “Purchasers” named in that certain Securities Purchase
Agreement by and among the Company and the Purchasers (the “Purchase
Agreement”).  Capitalized terms used herein have the respective meanings
ascribed thereto in the Purchase Agreement unless otherwise defined herein.
 
IN CONSIDERATION of the mutual covenants contained in this Agreement, and for
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound hereby, the Company and
each Purchaser agree as follows:
 
ARTICLE I
DEFINITIONS
 
In addition to the terms defined elsewhere in this Agreement (including in the
preamble above), for all purposes of this Agreement, the following terms have
the meanings set forth in this Article I:
 
“Business Day” means any day, other than a Saturday or a Sunday, that is neither
a legal holiday nor a day on which banking institutions are generally authorized
or required by law or regulation to close in the City of New York.
 
“Common Stock” means the Company’s common stock, $0.001 par value, and any
securities into which such shares may hereinafter be reclassified.
 
“Offering Price” means the price per Unit at which the Units have been sold to
the Purchasers pursuant to the Securities Purchase Agreement.
 
“Purchasers” means the Purchasers identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Purchaser who is a subsequent holder of
any Warrants or Registrable Securities.
 
“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.
 
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.
 
 
 

--------------------------------------------------------------------------------

 
 
“Registrable Securities” means (i) the shares of Common Stock acquired by the
Purchasers under the Purchase Agreement, (ii) the shares of Common Stock
issuable upon exercise of the Warrants issued to the Purchasers under the
Purchase Agreement, and (iv) any other securities issued or issuable with
respect to or in exchange for Registrable Securities, whether by merger, charter
amendment or otherwise; provided, that, a security shall cease to be a
Registrable Security upon (A) sale pursuant to a Registration Statement or Rule
144 under the 1933 Act, or (B) such security becoming eligible for sale without
restriction by the Purchasers pursuant to Rule 144 without volume restrictions.
 
“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.
 
“Required Purchasers” means the Purchasers holding a majority of the Registrable
Securities.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Securities Purchase Agreement” means the Securities Purchase Agreement between
the Company and the initial Holders pursuant to which the Registrable Securities
were acquired.
 
“Unit” means the combination of one share of Common Stock and a warrant to
acquire one-half of a share of Common Stock sold pursuant to the Securities
Purchase Agreement.
 
“Warrants” means the warrants issued to the Purchasers pursuant to the
Securities Purchase Agreement.
 
“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
ARTICLE II
REGISTRATION
 
2.1           Registration Statements.  Promptly following the closing of the
purchase and sale of the securities contemplated by the Purchase Agreement (the
“Closing Date”) but no later than thirty (30) days after the Closing Date, or if
such thirtieth day is a Saturday, Sunday or other holiday in which the SEC is
not open for business, such deadline shall be extended to the next business day
on which the SEC is open for business (the “Filing Deadline”), the Company shall
prepare and file with the SEC one (1) Registration Statement on Form S-3 (or, if
Form S-3 is not then available to the Company, on such form of registration
statement as is then available to effect a registration for resale of the
Registrable Securities), covering the resale of the Registrable
Securities.  Subject to any SEC comments, such Registration Statement shall
include the plan of distribution attached hereto as Exhibit A; provided,
however, that no Purchaser shall be named as an “underwriter” in the
Registration Statement without the Purchaser’s prior written consent.  Such
Registration Statement also shall cover, to the extent allowable under the 1933
Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Registrable
Securities.  The Registration Statement (and each amendment or supplement
thereto, and each request for acceleration of effectiveness thereof) shall be
provided in accordance with Section 3.1(c) to the Purchasers and their counsel
prior to its filing or other submission.  If a Registration Statement covering
the Registrable Securities is not filed with the SEC on or prior to the Filing
Deadline, the Company will make pro rata payments to each Purchaser, as
liquidated damages and not as a penalty, in an amount equal to 1.0% of the
aggregate Offering Price per Unit held by such Purchaser for each 30-day period
or pro rata for any portion thereof following the Filing Deadline for which no
Registration Statement is filed with respect to the Registrable
Securities.  Such payments shall be made to each Purchaser in cash no later than
ten (10) days after the end of each 30-day period. Amounts payable as liquidated
damages hereunder shall cease when such securities are no longer Registrable
Securities.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
2.2           Expenses.  The Company will pay all expenses associated with each
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees, fees
and expenses of one counsel to Purchasers and the Purchasers’ reasonable
expenses in connection with the registration, but excluding discounts,
commissions, fees of underwriters, selling brokers, dealer managers or similar
securities industry professionals with respect to the Registrable Securities
being sold.
 
2.3           Effectiveness.
 
(a)           The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable.  The Company
shall notify the Purchasers by facsimile or e-mail as promptly as practicable,
and in any event, within three Business Days, after any Registration Statement
is declared effective and shall simultaneously provide the Purchasers with
copies of any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.  If (A) a Registration Statement
covering the Registrable Securities is not declared effective by the SEC prior
to the earlier of (i) ten (10) Business Days after the SEC shall have informed
the Company that no review of the Registration Statement will be made or that
the SEC has no further comments on the Registration Statement or (ii) ninety
(90) days after the Filing Deadline, or (B) after a Registration Statement has
been declared effective by the SEC, sales cannot be made pursuant to such
Registration Statement for any reason (including without limitation by reason of
a stop order, or the Company’s failure to update the Registration Statement),
but excluding any Allowed Delay (as defined below) or the inability of any
Purchaser to sell the Registrable Securities covered thereby due to market
conditions, then the Company will make pro rata payments to each Purchaser, as
liquidated damages and not as a penalty, in an amount equal to 1.0% of the
aggregate Offering Price per Unit held by such Purchaser for each 30-day period
or pro rata for any portion thereof following the date by which such
Registration Statement should have been effective (the “Blackout Period”).  The
amounts payable as liquidated damages pursuant to this paragraph shall be paid
monthly within ten (10) days of the last day of each month following the
commencement of the Blackout Period until the termination of the Blackout
Period.  Such payments shall be made to each Purchaser in cash. Amounts payable
as liquidated damages hereunder shall cease when such securities are no longer
Registrable Securities.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
  (b)           For not more than thirty consecutive days or for a total of not
more than sixty (60) days in any twelve (12) month period, the Company may
suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company, (B) amend or supplement the affected Registration Statement or the
related Prospectus so that such Registration Statement or Prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the case of the Prospectus in light of the circumstances under which they were
made, not misleading or (C) to file a post-effective amendment to such
Registration Statement to comply with the undertaking in Item 512 of Regulation
S-K or to include updated annual audited financial statements (an “Allowed
Delay”); provided, that the Company shall promptly (a) notify each Purchaser in
writing of the commencement of and the reasons for an Allowed Delay, but shall
not (without the prior written consent of a Purchaser) disclose to such
Purchaser any material non-public information giving rise to an Allowed Delay,
(b) advise the Purchasers in writing to cease all sales under the Registration
Statement until the end of the Allowed Delay and (c) use commercially reasonable
efforts to terminate an Allowed Delay as promptly as practicable.
 
2.4           Rule 415; Cutback.  If at any time the SEC takes the position that
the offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Purchaser to be named
as an “underwriter”, the Company shall use best efforts to persuade the SEC that
the offering contemplated by the Registration Statement is a valid secondary
offering and not an offering “by or on behalf of the issuer” as defined in Rule
415 and that none of the Purchasers is an “underwriter.”  The Purchasers shall
have the right to have their counsel participate in any meetings or discussions
with the SEC regarding the SEC’s position and to comment or have their counsel
comment on any written submission made to the SEC with respect thereto.  No such
written submission shall be made to the SEC to which the Purchasers’ counsel
reasonably objects.  In the event that, despite the Company’s best efforts and
compliance with the terms of this Section 2.4, the SEC refuses to alter its
position, the Company shall (i) remove from the Registration Statement such
portion of the Registrable Securities (the “Cut Back Shares”) and/or (ii) agree
to such restrictions and limitations on the registration and resale of the
Registrable Securities as the SEC may require to assure the Company’s compliance
with the requirements of Rule 415 (collectively, the “SEC Restrictions”);
provided, however, that the Company shall not agree to name any Purchaser as an
“underwriter” in such Registration Statement without the prior written consent
of such Purchaser.  Any cut-back imposed on the Purchasers pursuant to this
Section 2.4 shall apply as follows:  first, the holder of any other securities
(other than the Registrable Securities and other than any securities to be
included that have registration rights in connection with the Credit Agreement)
shall be reduced until such shares have been reduced in their entirety; second,
any securities to be included that have registration rights in connection with
the Credit Agreement shall be reduced until such shares have been reduced in
their entirety; third, any shares of Common Stock to be issuable upon exercise
of the Warrants shall be reduced on a pro rata basis until such shares have been
reduced in their entirety; fourth, any remaining reduction shall be allocated
among Common Stock of the Purchasers on a pro rata basis, unless the SEC
Restrictions otherwise require or provide or the Required Purchasers otherwise
agree.  No liquidated damages shall accrue as to any Cut Back Shares until such
date as the Company is able to effect the registration of such Cut Back Shares
in accordance with any SEC Restrictions (such date, the “Restriction Termination
Date”) of such Cut Back Shares.  From and after the Restriction Termination Date
applicable to any Cut Back Shares, all of the provisions of this Section 2
(including the liquidated damages provisions) shall again be applicable to such
Cut Back Shares; provided, however, that (i) the Filing Deadline for the
Registration Statement including such Cut Back Shares shall be ten (10) Business
Days after such Restriction Termination Date, and (ii) the date by which the
Company is required to obtain effectiveness with respect to such Cut Back Shares
under Section 2.3 shall be the 90th day immediately after the Restriction
Termination Date.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
ARTICLE III
COMPANY OBLIGATIONS
 
3.1           The Company will use commercially reasonable efforts to effect the
registration of the Registrable Securities in accordance with the terms hereof,
and pursuant thereto the Company will, as expeditiously as possible:
 
(a)           use commercially reasonable efforts to cause such Registration
Statement to become effective and to remain continuously effective for a period
that will terminate upon the earlier of (i) the date on which all Registrable
Securities covered by such Registration Statement as amended from time to time,
have been sold, or (ii) the date on which all Registrable Securities covered by
such Registration Statement may be sold without restriction pursuant to Rule 144
(the “Effectiveness Period”) and advise the Purchasers in writing when the
Effectiveness Period has expired;
 
(b)           prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;
 
(c)           furnish to the Purchasers and their legal counsel (i) promptly
after the same is prepared and publicly distributed, filed with the SEC, or
received by the Company (but not later than two (2) Business Days after the
filing date, receipt date or sending date, as the case may be) one (1) copy of
any Registration Statement and any amendment thereto, each preliminary
prospectus and Prospectus and each amendment or supplement thereto, and (ii)
such number of copies of a Prospectus, including a preliminary prospectus, and
all amendments and supplements thereto and such other documents as each
Purchaser may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such Purchaser that are covered by the related
Registration Statement;
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(d)           use commercially reasonable efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;
 
(e)           prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with the
Purchasers and their counsel in connection with the registration or
qualification of such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions requested by the Purchasers
and do any and all other commercially reasonable acts or things necessary or
advisable to enable the distribution in such jurisdictions of the Registrable
Securities covered by the Registration Statement; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (i) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3.1, (ii) subject itself to general
taxation in any jurisdiction where it would not otherwise be so subject but for
this Section 3.1, or (iii) file a general consent to service of process in any
such jurisdiction;
 
(f)           use commercially reasonable efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;
 
(g)           immediately notify the Purchasers, at any time prior to the end of
the Effectiveness Period, upon discovery that, or upon the happening of any
event as a result of which, the Prospectus includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and
 
(h)          otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including, without limitation, Rule 172 under the 1933 Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the 1933 Act, promptly inform the Purchasers in writing if, at
any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Purchasers are
required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least twelve (12) months, beginning
after the effective date of each Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the 1933 Act,
including Rule 158 promulgated thereunder (for the purpose of this subsection
3(i), “Availability Date” means the 45th day following the end of the fourth
fiscal quarter that includes the effective date of such Registration Statement,
except that, if such fourth fiscal quarter is the last quarter of the Company’s
fiscal year, “Availability Date” means the 90th day after the end of such fourth
fiscal quarter).
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
3.2           With a view to making available to the Purchasers the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Purchasers to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 or any other rule of similar effect or (B) such date as all
of the Registrable Securities shall have been resold; (ii) file with the SEC in
a timely manner all reports and other documents required of the Company under
the 1934 Act; and (iii) furnish to each Purchaser upon request, as long as such
Purchaser owns any Registrable Securities, (A) a written statement by the
Company that it has complied with the reporting requirements of the 1934 Act,
(B) a copy of the Company’s most recent Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, and (C) such other information as may be reasonably
requested in order to avail such Purchaser of any rule or regulation of the SEC
that permits the selling of any such Registrable Securities without
registration.
 
ARTICLE IV
DUE DILIGENCE REVIEW; INFORMATION
 
4.1            The Company shall make available, during normal business hours,
for inspection and review by the Purchasers, advisors to and representatives of
the Purchasers (who may or may not be affiliated with the Purchasers and who are
reasonably acceptable to the Company), all financial and other records, all
Commission Reports (as defined in the Purchase Agreement) and other filings with
the SEC, and all other corporate documents and properties of the Company as may
be reasonably necessary for the purpose of such review, and cause the Company’s
officers, directors and employees, within a reasonable time period, to supply
all such information reasonably requested by the Purchasers or any such
representative, advisor or underwriter in connection with such Registration
Statement (including, without limitation, in response to all questions and other
inquiries reasonably made or submitted by any of them), prior to and from time
to time after the filing and effectiveness of the Registration Statement for the
sole purpose of enabling the Purchasers and such representatives, advisors and
underwriters and their respective accountants and attorneys to conduct initial
and ongoing due diligence with respect to the Company and the accuracy of such
Registration Statement.
 
 
4.2           The Company shall not disclose material nonpublic information to
the Purchasers, or to advisors to or representatives of the Purchasers, unless
prior to disclosure of such information the Company identifies such information
as being material nonpublic information and provides the Purchasers, such
advisors and representatives with the opportunity to accept or refuse to accept
such material nonpublic information for review and any Purchaser wishing to
obtain such information enters into an appropriate confidentiality agreement
with the Company with respect thereto.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
ARTICLE V
OBLIGATIONS OF THE PURCHASERS
 
5.1           Each Purchaser shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request.  At least five (5) Business Days prior to
the first anticipated filing date of any Registration Statement, the Company
shall notify each Purchaser of the information the Company requires from such
Purchaser if such Purchaser elects to have any of the Registrable Securities
included in the Registration Statement.  A Purchaser shall provide such
information to the Company at least two (2) Business Days prior to the first
anticipated filing date of such Registration Statement if such Purchaser elects
to have any of the Registrable Securities included in the Registration
Statement. The Company shall not be required to include the Registrable
Securities of a Holder in a Registration Statement and shall not be required to
pay any liquidated or other damages under Sections 2.1 and 2.3 hereof to such
Holder who fails to furnish to the Company a fully completed selling holder
questionnaire containing the required information referenced in this Section 5.1
at least two Business Days prior to the Filing Date.
 
5.2           Each Purchaser, by its acceptance of the Registrable Securities
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Purchaser has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.
 
5.3           Each Purchaser agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to Section
2.3(a) or (b) or (ii) the happening of an event pursuant to Section 3.1(g)
hereof, such Purchaser will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities, until the Purchaser is advised by the Company that such dispositions
may again be made.
 
ARTICLE VI
INDEMNIFICATION
 
6.1           Indemnification by the Company.  The Company will indemnify and
hold harmless each Purchaser and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls such
Purchaser within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement or omission or alleged omission
of any material fact contained in any Registration Statement, any preliminary
Prospectus or final Prospectus, or any amendment or supplement thereof; (ii) any
blue sky application or other document executed by the Company specifically for
that purpose or based upon written information furnished by the Company filed in
any state or other jurisdiction in order to qualify any or all of the
Registrable Securities under the securities laws thereof (any such application,
document or information herein called a “Blue Sky Application”); (iii) the
omission or alleged omission to state in a Blue Sky Application a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (iv) any violation by the Company or its agents of any rule or
regulation promulgated under the 1933 Act applicable to the Company or its
agents and relating to action or inaction required of the Company in connection
with such registration; or (v) any failure to register or qualify the
Registrable Securities included in any such Registration Statement in any state
where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on a
Purchaser’s behalf and will reimburse such Purchaser, and each such officer,
director or member and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon (i) a
Purchaser’s failure to comply with the prospectus delivery requirements of the
1933 Act, (ii) the use by a Purchaser of an outdated or defective Prospectus
after the Company has notified such Purchase in writing that the Prospectus is
outdated or defective, or (iii) an untrue statement or alleged untrue statement
or omission or alleged omission so made in conformity with information furnished
by such Purchaser or any such controlling person in writing specifically for use
in such Registration Statement or Prospectus or Blue Sky Application.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
6.2           Indemnification by the Purchasers.  Each Purchaser agrees,
severally but not jointly, to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors, officers, employees, stockholders
and each person who controls the Company (within the meaning of the 1933 Act)
against any losses, claims, damages, liabilities and expense (including
reasonable attorney fees) resulting from (i) such Purchaser’s failure to comply
with the prospectus delivery requirements of the 1933 Act; (ii) the use by such
Purchaser of an outdated or defective Prospectus after the Company has notified
such Purchase in writing that the Prospectus is outdated or defective; or (iii)
any untrue statement of a material fact or any omission of a material fact
required to be stated in the Registration Statement or Prospectus or preliminary
Prospectus or amendment or supplement thereto or in any Blue Sky Application or
necessary to make the statements therein not misleading, (A) to the extent, but
only to the extent that (1) such untrue statement or omission is contained in
any information furnished in writing by such Purchaser to the Company
specifically for inclusion in such Registration Statement or Prospectus or
amendment or supplement thereto or Blue Sky Application or (2) such information
relates to such Purchaser or such Purchaser’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Purchaser expressly for use in a Registration Statement (it being
understood that the Purchaser has approved Exhibit A hereto for this purpose),
such Prospectus or such form of Prospectus or in any amendment or supplement
thereto.  In no event shall the liability of a Purchaser be greater in amount
than the dollar amount of the proceeds (net of all expense paid by such
Purchaser in connection with any claim relating to this Section 6 and the amount
of any damages such Purchaser has otherwise been required to pay by reason of
such untrue statement or omission) received by such Purchaser upon the sale of
the Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation, except in the case of fraud or willful
misconduct by such Purchaser.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
6.3           Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim; provided that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person unless (a) the
indemnifying party has agreed to pay such fees or expenses, or (b) the
indemnifying party shall have failed to assume the defense of such claim or (c)
in the reasonable judgment of any such person, based upon written advice of its
counsel, a conflict of interest exists between such person and the indemnifying
party with respect to such claims (in which case, if the person notifies the
indemnifying party in writing that such person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation.  It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties.  No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.
 
6.4           Contribution.  If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent
misrepresentation.  In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 6 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution.
 
ARTICLE VII
MISCELLANEOUS
 
7.1           Entire Agreement.  This Agreement, together with the other
Transaction Documents and the exhibits and schedules hereto and thereto, contain
the entire understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
7.2           Notices.  All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 5.4 of the Purchase
Agreement.
 
7.3           Amendments and Waivers.  This Agreement may be amended only by a
writing signed by the Company and the Required Purchasers.  The Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Purchasers.
 
7.4           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
7.5           Assignments and Transfers by Purchasers.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the Purchasers and
their respective successors and assigns.  A Purchaser may transfer or assign, in
whole or from time to time in part, to one or more persons its rights hereunder
in connection with the transfer of Registrable Securities by such Purchaser to
such person, provided that such Purchaser complies with all laws applicable
thereto and provides written notice of assignment to the Company promptly after
such assignment is effected.
 
7.6           Assignments and Transfers by the Company.  This Agreement may not
be assigned by the Company (whether by operation of law or otherwise) without
the prior written consent of the Required Purchasers, provided, however, that in
the event that the Company is a party to a merger, consolidation, share exchange
or similar business combination transaction in which the Common Stock is
converted into the equity securities of another Person, from and after the
effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term
“Registrable Securities” shall be deemed to include the securities received by
the Purchasers in connection with such transaction unless such securities are
otherwise freely tradable by the Purchasers after giving effect to such
transaction.
 
7.7           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and the Purchaser Parties (with respect to Section 4.4 of the Purchase
Agreement) and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
7.8           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof, or
Federal law, as applicable.  Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement (whether brought against a party hereto or its
respective Affiliates, directors, officers, stockholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York, Borough of Manhattan.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, Borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.  If
either party shall commence an action or proceeding to enforce any provisions of
this Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
 
7.9           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
7.10           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
7.11           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under this
Agreement.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in this Agreement and hereby agree to waive and not to assert in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.
 
7.12           Construction.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto.  In addition,
each and every reference to share prices and shares of capital stock in this
Agreement shall be subject to adjustment for reverse and forward stock splits,
stock dividends, stock combinations and other similar transactions of the Common
Stock that occur after the date of this Agreement.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
7.13           Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
7.14           WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
[Signature Page Follows]
 
 
 
 
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 


COMPANY NAME
 
 
Address for Notice:
 
By:
   
Fax:
 
Name:
     
Title:
   
With a copy to (which shall not constitute notice):
         
Legal Counsel
Address
   

 
INDIVIDUAL NAME
 
 
 
Address for Notice:
 
By:
   
Fax:
 
Name:
     
Title:
   
With a copy to (which shall not constitute notice):
   
 
   
Legal Counsel
Address
   

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGE FOR PURCHASER FOLLOWS.]
 
Signature Page to the Registration Rights Agreement
 

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 
Name of
Purchaser:                                                                                         
                                                                   
 
Signature of Authorized Signatory of Purchaser:                      
                                                                                 
 
Name of Authorized
Signatory:                                                                                                                                        
 
Title of Authorized
Signatory:                                                                                                                                          
 
 
 
 
 
 
Signature Page to the Registration Rights Agreement
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 
THE COMPANY
 
Ante5, Inc.
 
By:
/s/ Bradley Berman
   
Name: Bradley Berman
   
Title: Chief Executive Officer
     

 




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
 
 
 
 
Signature Page to the Registration Rights Agreement
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Plan of Distribution
 
The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
 
The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:
 
- ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;
 
- block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;
 
- purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;
 
- an exchange distribution in accordance with the rules of the applicable
exchange;
 
- privately negotiated transactions;
 
- short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;
 
- through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;
 
- broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;
 
- a combination of any such methods of sale; and
 
- any other method permitted by applicable law.
 
The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.  The selling stockholders also
may transfer the shares of common stock in other circumstances, in which case
the transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.
 
 
 

--------------------------------------------------------------------------------

 
 
In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.
Upon any exercise of the warrants by payment of cash, however, we will receive
the exercise price of the warrants.
 
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
as amended, or the Securities Act, provided that they meet the criteria and
conform to the requirements of that rule.
 
The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities
Act.  Selling stockholders who are “underwriters” within the meaning of Section
2(11) of the Securities Act will be subject to the prospectus delivery
requirements of the Securities Act.
 
Each selling stockholder has advised us that they have not entered into any
written or oral agreements, understandings or arrangements with any underwriter
or broker-dealer regarding the sale of the resale shares. There is no
underwriter or coordinating broker acting in connection with the proposed sale
of the resale shares by the selling stockholders.
 
To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
 
 
 

--------------------------------------------------------------------------------

 
 
In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.
 
We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Securities Exchange Act of 1934, as amended, or the
Exchange Act, may apply to sales of shares in the market and to the activities
of the selling stockholders and their affiliates.  In addition, to the extent
applicable we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act.  The
selling stockholders may indemnify any broker-dealer that participates in
transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.
 
We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
 
We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which the shares may be sold without restriction pursuant to Rule 144 of the
Securities Act.
 
 
 

--------------------------------------------------------------------------------

 